DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Claim(s) 1-20 are currently pending in the application.
Claim(s) 7, 9, 11-13, 15-16, 19-20 have been restricted and withdrawn from consideration.
Claim(s) 17-18 are rejected.
Claim(s) 1-6, 8, 10, 14 are objected. 
This action is made NON-FINAL.
Election/Restrictions
Applicant’s election without traverse Species 2 (FIG.4A-8B) in the reply filed on 02/18/2021 is acknowledged.
	However, claims 7, 9, 11-13 are directed towards non-elected species 3 and claims 15-16, 19-20 are directed towards non-elected species 1.
	Therefore, Claims 7, 9, 11-13, 15-16, 19-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group or/and species, there being no allowable generic or linking claim.
Priority

Claim Objections
Claim(s) 18-19 is/are objected to because of the following informalities: 
“The system of 17,” should be changed to read--The platform of 17,--.
Appropriate correction is required.
Specification
The spacing of the lines of the specification is such as to make reading difficult. New application papers with lines 1 1/2 or double spaced (see 37 CFR 1.52(b)(2)) on good quality paper are required.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the platform engaged with the anchoring poles such that the platform can rise and lower along an axis of the anchoring poles as claimed and described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must 
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s)  6, 18 is(are) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A. Claims 6/18 recite “a cover system having a vertical support extending from the platform; and an awning extending from the vertical support and configured to protect the beehive.” However, it is not clear how the cover system and awning are different from one another. See applicant’s Figure 4 and spec para0019 which teaches a singular support 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sehl (US6648554B1). 
Regarding claim 17:
Sehl teaches:
A platform, comprising (Figures and Abstract)
a top surface (Figures 1-4, Reference 5)
for holding a beehive thereon (the reference teaches that the platform supports a load which can be a beehive (col 1 ln 6-8))
a floatation device incorporated into the platform (Figure 2, Reference 23, col 3 ln 13-16)
One or more anchoring poles inserted into the ground (Figure 1, Reference 11, see how anchoring poles are inserted into the ground 9)
The one or more anchoring poles engaged with the platform such that the platform can rise and lower along an axis of the one or more anchoring poles; (col 3 ln 28-35)
Wherein the platform rises above rising water via the one or more anchoring poles. (col 3 ln 28-35)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sehl (US6648554B1) in view of Harrison (US20140346824A1).
 	Regarding claim 18:
Sehl teaches all of claim 17. However, Sehl doesn’t teach:
further comprising: a cover system having a vertical support extending from the platform; and an awning extending from the vertical support and configured to protect the beehive.
Harrison teaches:
a platform (Figure 5, Reference 100)
a top surface (Figure 5, Reference 10)
a cover system (Figure 5, umbrella covering over 100)
having a vertical support extending from the platform (Figure 5, see column support securing umbrella to top surface of the platform)
an awning extending from the vertical support and configured to protect the beehive.  (Figure 5, see awning extending from the vertical column support which is configured to protect anything on platform including a beehive)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the platform of Sehl such that it comprises a cover system as taught by Harrison to protect against sun radiation. 
Allowable Subject Matter
Claims 1-6, 8, 10, 14 are allowed.
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are pertinent because they pertain to the flotation devices/beehives of the art:
US 0289683 A
US 20130109275 A1
US 2326250 A
US 5628671 A
US 2292110 A
US 4034518 A
US 2162413 A
US 2081084 A
US 9399878 B2
US 7921604 B2
US 9644365 B1
US 7793466 B2
US 20120048169 A1

US 5911542 A
US 4938629 A
US 6409431 B1
US 20120090525 A1
US 20060086305 A1
US 20020176747 A1
US 8926223 B1
US 20060029470 A1
US 10081962 B1
US 6347487 B1
US 3791080 A
US 8523491 B2
US 7850398 B2
US 6089176 A
US 1768041 A
US 2036113 A
US 6273016 B1
US 20110039465 A1
US 8702461 B1
US 20160096598 A1
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058.  The examiner can normally be reached on M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SHADA ALGHAILANI
Examiner
Art Unit 3643



/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3642